J-A16029-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: I.D.N. A/K/A           :   IN THE SUPERIOR COURT OF
    I.N., A MINOR                              :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.N., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 3691 EDA 2017

                    Appeal from the Decree October 4, 2017
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000275-2017,
              CP-51-DP-0042521-2010, FID:51-FN-4719998-2009


BEFORE: BENDER, P.J.E., LAZARUS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY LAZARUS, J.:                                FILED JULY 03, 2018

       A.N. (Father) appeals from the trial court’s order involuntarily

terminating his parental rights to his minor daughter, I.D.M., a/k/a I.N. (Child)

(born 3/2010). After careful review, we affirm.

       Child first became known to the Philadelphia Department of Human

Services (DHS) in March 2010 when it received a report that S.G. (Mother)1

tested positive for cocaine at Child’s birth. Child was delivered at 30 weeks’

gestation and remained in the neonatal intensive care unit (NICU) for 6 weeks

following her birth. In March 2013, DHS received another report alleging that

Mother had choked and hit Child. In June 2014, DHS received a third report

alleging truancy with regard to Child’s sibling, Q.G. On September 30, 2014,

____________________________________________


1Mother’s rights to Child were also involuntarily terminated. However, she is
not a party to this appeal.
J-A16029-18



DHS filed a dependency petition for Child; Child was adjudicated dependent

on October 23, 2014, and ordered to remain in parents’ care with DHS

supervision.

      DHS established the following Family Service Plan (FSP) for Father:

referral to clinical evaluation unit (CEU) for dual diagnosis assessments;

submission to drug screens (including 4 random screens before next court

date), and compliance with all CEU recommendations. In November 2014,

Father provided documentation that he had enrolled at the Wedge, a

substance abuse/recovery facility, as well as documentation of his prescription

medication.    A clinical director also verified that Father was admitted into

intensive outpatient treatment in September 2014. In August 2015, the court

discharged Child from DHS supervision and placed her in the custody of DHS;

Child was placed in a foster home with her sibling, Q.G.

      At permanency review hearings held from December 2014 to December

2016, evidence was presented that showed Father attended only 40% of his

scheduled treatment sessions. Father tested positive for cocaine fifteen times

from November 4, 2014 to November 11, 2016. In December 2016, DHS

revised Father’s FSP, setting the following parental objectives:          attend

supervised visits with Child; receive parenting education; locate and obtain

suitable housing; and obtain and maintain employment. On December 20,

2016, the trial court decreased Father’s supervised visitation to biweekly visits

and ordered that all visits be held at the agency and be line-of-sight and line-

of-hearing.

                                      -2-
J-A16029-18



        On March 6, 2017, DHS filed the instant petition to involuntarily

terminate Father’s parental rights to Child pursuant to sections 2511(a)(1),

(a)(2), (a)(5), (a)(8), and (b) of the Adoption Act.2 On October 4, 2017, the

court held a termination hearing at which a DHS social worker case manager

and Father testified.       Following the hearing, the court entered an order

involuntarily terminating Father’s parental rights. Father filed a timely notice

of appeal and court-ordered Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. He raises the following issues for our consideration:

        (1)   Whether the trial court committed reversible error when it
              involuntarily terminated [F]ather’s parental rights where
              such determination was not supported by clear and
              convincing evidence under the Adoption Act[,] 23 Pa.C.S.A.
              §[§] 2511(a)(1), (a)(2), (a)(5), and (a)(8)[,] when . . .
              [F]ather contends [he] made progress towards working and
              meeting the FSP goals.

        (2)   Whether the trial court committed reversible error when it
              involuntarily terminated [F]ather’s parental rights without
              giving primary consideration to the effect that termination
              would have on the developmental, physical, and emotional
              needs of the child as required by the Adoption Act[,] 23
              Pa.C.S.A. § 2511(b).

        We review a trial court’s decision to involuntarily terminate parental

rights for an abuse of discretion or error of law. In re A.R., 837 A.2d 560,

563 (Pa. Super. 2003). Our scope of review is limited to determining whether

the trial court’s order is supported by competent evidence. Id.

        It is well established that:


____________________________________________


2   23 Pa.C.S. §§ 2101-2910.

                                           -3-
J-A16029-18


            [i]n a proceeding to terminate parental rights involuntarily,
            the burden of proof is on the party seeking termination to
            establish by clear and convincing evidence the existence of
            grounds for doing so. The standard of clear and convincing
            evidence is defined as testimony that is so “clear, direct,
            weighty and convincing as to enable the trier of fact to come
            to a clear conviction, without hesitance, of the truth of the
            precise facts in issue.” It is well established that a court
            must examine the individual circumstances of each and
            every case and consider all explanations offered by the
            parent to determine if the evidence in light of the totality of
            the circumstances clearly warrants termination.

In re Adoption of S.M., 816 A.2d 1117, 1122 (Pa. Super. 2003) (citation

omitted). See also In re C.P., 901 A.2d 516, 520 (Pa. Super. 2006) (party

seeking termination of parental rights bears burden of proving by clear and

convincing evidence that at least one of eight grounds for termination under

23 Pa.C.S. § 2511(a) exists and that termination promotes emotional needs

and welfare of child set forth in 23 Pa.C.S. § 2511(b)).

      Instantly, Father complains that he neither evidenced a settled purpose

of relinquishing his parental claim nor failed to perform his parental duties,

where he actively engaged in mental health and drug and alcohol programs,

consistently attended visits with Child prior to the filing of the termination

petition, and made application for public housing (despite the fact that DHS

terminated the processing of his housing paperwork) – all efforts to comply

with his FSP.

      At the termination hearing, DHS Social Worker, Amos Suah, testified

that Father:    participated in some FSP meetings; had never completed a

course of treatment for his cocaine addiction; missed (unexcused) 21 of his



                                     -4-
J-A16029-18



42 treatment sessions; had all positive (cocaine) drug screenings since his last

report;   consistently   attended   supervised    bi-weekly   visits   with   Child;

completed parenting classes; and did not verify legitimate employment with

DHS. N.T. Termination Hearing, 10/4/17, at 23-35. Mr. Suah also testified

that Child is bonded with foster parents and that Child would not suffer

irreparable harm if Father’s parental rights were terminated. Id. at 36

      Case Manager Lindsay testified on cross-examination that Father’s visits

with Child were appropriate and that Child was bonded with Father and loved

Father. Id. at 45. When asked what effect termination would have on Child,

Ms. Lindsay testified that Child would miss Father, “but [Child] also

understand[s]    that    [her]   parents   have   substance   issues   and    [she]

understands that my job, as a social worker, is to make sure [she’s] safe.”

Id. at 48. Ms. Lindsay concluded her testimony on cross-examination, stating,

“So all I want for them is to be safe. We would prefer for them to be reunified,

but if [Father’s] not being compliant with [his] FSP goals, that’s up to the

parent.” Id.

      Father testified that he had given DHS paystubs from the temporary

work agency where he was employed, that he was currently living with his

sister, and that he currently was in a recovery program at the Wedge. Id. at

50-52. While admitting to his cocaine addiction, Father asked the court for

“some more time, just a little more time to get [him]self together.” Id. at 54.

      After a careful review of the record, it is clear that the trial court did not

abuse its discretion in terminating Father’s parental rights under section

                                       -5-
J-A16029-18



2511(a)(2);3 the decision is supported by competent, clear and convincing

evidence in the record. In re A.R., supra.

       Specifically, Father’s inability to rehabilitate and overcome his cocaine

addiction, failure to progress from supervised to unsupervised visitation with

Child, and inability to complete his FSP basic need goals of securing housing4

and verifying employment warrants termination.         As this Court has noted,

“[p]arental rights are not preserved by waiting for a more suitable or

convenient time to perform one’s parental responsibilities[.]” See In re Z.P.,

994 A.2d 1108, 1119 (Pa. Super. 2010) (citation omitted) (“[A] child's life

‘simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.’”).

       Father also contends that the court improperly terminated his rights

where there was clear and convincing evidence that Father and Child had a

____________________________________________


3 Pursuant to 23 Pa.C.S.A. § 2511(a)(2), the rights of a parent may be
terminated on the following ground:

       The repeated and continued incapacity, abuse, neglect or refusal
       of the parent has caused the child to be without essential parental
       care, control or subsistence necessary for his physical or mental
       well-being and the conditions and causes of the incapacity, abuse,
       neglect or refusal cannot or will not be remedied by the parent.

23 Pa.C.S.A. § 2511(a)(2).

4 Social worker Suah testified that once the goal had changed from
reunification to adoption, his DHS supervisor told him that agency protocol did
not permit him to process Father’s housing paperwork. N.T. Termination
Hearing, 10/4/17, at 44.



                                           -6-
J-A16029-18



demonstrated bond, and, thus, termination was not in Child’s best interest

under section 2511(b).

      We note that the mere finding of a parent-child bond does not preclude

termination of parental rights. Rather, the trial court must examine the status

of the bond to determine whether its termination would “destroy an existing,

necessary and beneficial relationship.” In re Adoption of T.B.B., 835 A.2d

387, 397 (Pa. Super. 2003).       When determining whether a bond exists

between a parent and a child, a court is not required to rely upon expert

testimony; section 2511(b) also does not requires a formal bonding analysis.

Social workers and case workers can offer evaluations as well. In re Z.P.,

supra at 1121 (“Above all else, adequate consideration must be given to the

needs and welfare of the child. A parent’s own feelings of love and affection

for a child, alone, do not prevent termination of parental rights.”).

      At the time of the termination hearing, Child had been in foster care for

over two years; she had developed a strong bond with her foster family, which

included her biological sibling, Q.G. See In re T.S.M., 71 A.3d 251, 268 (Pa.

2013) (common sense dictates that courts considering termination must also

consider whether children are in pre-adoptive home and whether they have

bond with foster parents). While case manager Lindsay testified on cross-

examination that Child was bonded with Father, loved Father, and would miss

Father, she also qualified her answer with the statement that Child “also

understand[s]   that   [her]   parents   have   substance   issues      and   [she]




                                     -7-
J-A16029-18



understands that my job, as a social worker, is to make sure [she’s] safe. Id.

at 48.

         Here, there was testimony that Child had formed a loving and secure

bond with her foster parents, her biological sibling lives in the same foster

home, and foster parents are an adoptive resource. Any feelings of loss that

Child would experience if she were unable to see Father are outweighed by

the safety and permanency that Child would attain if she were to be adopted

by foster parents and continue to live with her biological sibling.   T.S.M.,

supra (courts must determine whether trauma caused by breaking child's

bonds to biological parents who have proven incapable of parenting is

outweighed by benefit of moving child toward permanent home).

         Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/3/18




                                     -8-
J-A16029-18




              -9-